DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are rejected as follows:
Claims 1–5, 7, 9–11, 12–19 and 52–53 
Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Kaufmann, Widerski, Genth and in further view of Kaufmann et al., WO 2017/133797 (“Kaufmann-’797”)1. 
Claim 8 is rejected under 35 U.S.C. 103 as being obvious over Kaufmann in view of Widerski, Genth and Gieseke et al., US 2019/0046915 (“Gieseke”).  
Claim 1 describes a filter element for use with an air cleaner housing. The air cleaner housing includes a housing base and a housing lid connected to the housing base. The housing base defines a filter cavity, an inlet opening and an outlet opening. The filter cavity is in fluid series between the inlet opening and the outlet opening. The air cleaner housing also includes a side-entry filter install window defined along an open side of the housing base that opens to the filter cavity. The housing lid is openable and closeable over the inlet opening. The housing base comprises a housing sealing seat and a pivot receptacle. The pivot receptacle is along a closed side of the housing based opposite the open side. The housing seal seat is along the filter cavity and surrounds the central axis when the filter element is installed in the housing base. The housing lid defines a clamping cam surface arranged opposite the pivot receptacle. 
The filter element comprises a filter media pack having an inlet end, an outlet end and an outer periphery extending between the inlet end and the outlet end. The inlet end and the outlet end are separated along a central axis. The filter element comprises a frame supporting the filter media pack. The frame includes a pivot projection and a clamp projection in spaced apart relationship. The pivot projection and the clamp projection projects outwardly away from the outer periphery. The filter element also comprises a housing seal supported by the frame surrounding the central axis.
The clamp projection defines a non-linear bearing surface extending in a direction transverse to the central axis, with the nonlinear bearing surface being arranged relative to the pivot projection to cooperate for receiving forces in an axial direction of the central axis. The non-linear bearing surface comprises an undulation positioned centrally between opposed sides of the filter media pack. The opposed sides extend between the inlet end and the outlet end. 
The filter element is configured for installation within the filter cavity. The pivot projection is configured to be inserted in the pivot receptacle of the housing base. The non-linear bearing surface of the clamp projection is arranged and positioned to axially engage the clamping cam surface for axially compressing the housing seal against the housing seal seat. The non-linear bearing surface lies in a plane with the non-linear bearing surface defining the undulation in the plane. 
Claim 1 is directed to a filter element comprising, inter alia, a filter media pack, a frame, and a housing seal. The limitation of the air cleaner housing and its detailed structures as recited in claim 1 fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  MPEP 2114(II). Therefore, the limitation of the air cleaner housing is not a positively recited feature of claim 1. MPEP 2115. 
Kaufmann discloses a filter element (i.e., filter 100). Kaufmann Fig. 12, [0073]. The filter element 100 comprises a filter media pack (i.e., filter body 120) having an inlet end (i.e., inflow surfaced 110), an outlet end (i.e., outflow surface 112) and an outer periphery (i.e., the outer edge of filter body 120) extending between the inlet end 110 and the outlet end 112. Id. at Fig. 12, [0077]. The inlet end 110 and the outlet end 112 are separated along a central axis (i.e., the dash line X). Id. The filter element 100 comprises a frame (i.e., filter cartridge frame 118) supporting the filter media pack 120. Id. at Fig. 12, [0077]. The frame 118 comprises a clamp Id. at Fig. 13, [0075] and [0085]. The clamp projection 138 projects outwardly away from the outer periphery of filter media 120. Id. at Fig. 12. The filter element 100 also comprises a housing seal (i.e., seal 116) supported by the frame 118 surrounding the central axis X. Id. at Fig. 13, [0075]. 
Kaufmann also discloses that the clamp projection 138 defines a non-linear bearing surface extending in a direction transverse to the central axis. Id. at Fig. 12. The non-linear bearing surface comprises an undulation positioned centrally between opposed sides of the filter media pack. Id. at Fig. 12. 
Kaufmann also discloses that the filter element 100 is configured for installation within a filter cavity (i.e., the cavity inside filter housing 12). Id. at Fig. 1, [0073]. The non-linear bearing surface of the clamp projection is arranged and positioned to axially engage the clamping cam surface for axially compressing the housing seal 116 against the housing seal seat. Id. at [0085]. It is noted here that although the limitations in this paragraph is mapped, those limitations does not recite any positively recited elements and therefore does not impart patentability to the claims. 

    PNG
    media_image2.png
    685
    679
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    699
    629
    media_image3.png
    Greyscale

Kaufmann does not disclose that the frame includes a pivot projection.  
In the analogous art of air cleaners, Widerski discloses a pivot projection 415 that is in space apart relationship with a clamp projection 440. Widerski Fig. 28, [0161]. Widerski discloses that the pivot projection 415 together with a complementary part 414 located in a filter Id. It would have been obvious to include Wideski’s pivot projection 415 and the complementary part 414 on Kaufmann’s bottom portion of the filter media pack 120 and Kaufmann’s filter housing 12 to facilitate Kaufmann’s filter 100 into sealed position. With this modification, Kaufmann’s frame 118 would include the clamp projection 138 and Widerski’s pivot projection 415. The clamp projection 138 and Widerski’s pivot projection 415 would be in spaced apart relationship and projecting from the frame. The nonlinear bearing surface of the clamp projection 138 would be arranged relative to the pivot projection 415 to cooperate for receiving forces in an axial direction of the central axis as the filter inserted into the sealed position. Id. at [0085]. The pivot projection 415 is configured to be inserted in the pivot receptacle of the housing base (Widerski’s part 414 on Kaufmann’s housing base).


    PNG
    media_image4.png
    829
    614
    media_image4.png
    Greyscale

Kaufmann also does not disclose that the non-linear bearing surface lies in a plane with the non-linear bearing surface defining the undulation in the plane. 
In the analogous art of handles, Genth discloses a handle 12 (i.e., clamp projection) with a curved free edge 20 or 21. Genth Figs. 5–6, p. 2, ll. 3–9. It would have been obvious for Kaufmann’s clamp projection 135 to have a curved edge similar to Genth’s Fig. 6 as such design is known in the handle art as being suitable for a clamp projection. With this modification, the non-linear bearing surface would be mapped to the curved edge on the top plate of Kaufmann’s clamp projection 138, which lies in a plane (i.e., the top late of the Kaufmann’s clamp projection 

    PNG
    media_image5.png
    198
    547
    media_image5.png
    Greyscale

Claim 2 describes the filter element of claim 1. The frame is quadrilateral including a pair of first sidewalls on opposed sides, and a pair of second sidewalls on opposed sides and extending transversely between the first sidewalls. The pivot projection and the clamping projecting from the second sidewalls respectively on opposed sides.
Modified Kaufmann discloses that the frame 118 is quadrilateral including a pair of first sidewalls on opposed sides, and a pair of second sidewalls on opposed sides and extending transversely between the first sidewalls. Kaufmann Fig. 13. The pivot projection (i.e., Widerski’s pivot projection 415 located at the bottom face of Kaufmann’s filter frame 118) and the clamp projection 138 projecting from the second sidewalls respectively on opposed sides. Id. 

    PNG
    media_image6.png
    667
    689
    media_image6.png
    Greyscale

Claim 3 describes the filter element of claim 2. The frame is rectangular with the first sidewalls being longer than the second sidewalls.
Modified Kaufmann discloses that the frame 118 is rectangular with its first sidewalls being longer than the second sidewalls. Kaufmann Fig. 13. 
Claim 4 describes the filter element of claim 2. The filter further comprises at least one guide projection projecting outwardly away from the outer periphery along at least one of the first sidewalls. The at least one guide projection is located closer to the pivot projection than the 
Claim 5 is directed to the filter element of claim 4. The at least guide projection comprises a pair of guide projections projecting outwardly away from the outer periphery along opposed sides of the first sidewalls. The guide projections is in the form of slide followers located to be adapted to slide along a housing rail surface. 
The limitation of “slide followers” is interpreted to include any structure that slides along a rail surface under the broadest reasonable interpretation as this term is not defined in the disclosure. 
Kaufmann does not disclose that the filter element 100 comprises at least one guide projection projecting outwardly away from the outer periphery along at least one of the first sidewalls. Kaufmann does not disclose that the at least one guide projection is located closer to the pivot projection than the clamp projection. Kaufmann does not disclose that the at least one guide projection is arranged to provide for pivot projection guidance. Additionally, Kaufmann does not disclose that the filter element 100 comprises a pair of guide projections projecting outwardly away from the outer periphery along opposed sides of the first sidewalls. The guide projections is in the form of slide followers located to be adapted to slide along a housing rail surface.
In the analogous art of air cleaners, Widerski discloses a pair of guide projections (i.e., cams 421) projecting outwardly away from the outer periphery along first sidewalls. Widerski Fig. 28, [0162]. Widerski discloses that the guide projections 421 is located closer to the pivot projection (i.e., projection 415) than the clamp projection (i.e., handle 440). Id. at Fig. 28, [0161] and [0167]. Widerski also discloses that the guide projections 421 are arranged to provide for Id. at Fig. 28, [0007]. Widerski’s guide projections 421 are in the form of slide followers located to be adapted to slide along a housing rail surface (i.e., guide arrangement 410). Widerski discloses that the guide arrangements operates to help direct cartridge appropriately positioned within the filter housing. Id. at Fig. [0171]. It would have been obvious to include Widerski’s guide projections 421 and the complimentary housing rail surface 410 on Kaufmanns’s filter element 100 and housing, respectively to help direct Kaufmann’s filter element 100 appropriately positioned with the filter housing. 
Claim 6 describes the filter element of claim 2. The frame comprises a plurality of corner regions that extend fully between the inlet end and the outlet end. The frame comprises recessed saddle regions between corner regions. The frame defines a continuous quadrilateral border region proximate the housing seal.
Modified Kaufmann discloses that the frame 118 comprises a plurality of corner regions that extends fully between the inlet end 110 and outlet end 112. Kaufmann Fig. 12. Kaufmann also discloses that the frame 118 defines a continuous quadrilateral border region proximate the housing seal 116 (i.e., the quadrilateral edge of frame 118 that proximate housing seal 116. Kaufmann Fig. 13, [0075]. 
Modified Kaufmann dose not disclose that the frame comprises recessed saddle regions between corner regions. 
In the analogous art of air cleaner, Kaufmann-’797 discloses a filter element frame 90 with locking recesses 128 between corner regions. Kaufmann-’797 Fig. 12, p. 10.  Kaufmann-’797 further discloses that the locking recess serves as a fixing device for holding the filter bellows in the frame. Id. at p. 1. It would have been obvious to further modify Kaufmann’s frame Id. at Fig. 12, p. 1.
Claim 7 describes the filter element of claim 2. The frame comprises a seal support flange projecting radially outward from the first and second sidewalls in surrounding relation of the filter media pack.
Modified Kaufmann discloses a seal support flange (i.e., seal surface 114) projecting radially outward from the first and second sidewalls in surrounding relation of the filter media pack 120. Kaufmann Fig. 13, [0075]. 
Claim 8 describes the filter element of claim 7. The seal support flange and the housing seal are undulating in a direction along the first sidewalls, and are linear in a direction along the second sidewalls.
Modified Kaufmann discloses that the seal support flange 114 and housing seal 116 are linear in a direction along the second sidewalls. Kaufmann Fig. 13. 
Modified Kaufmann does not disclose that the seal support flange 114 and housing seal 116 are undulating in a direction along the first sidewalls. 
In the analogous art of air cleaners, Gieseke discloses a seal arrangement with two wavy sections 806 and 808 undulating in a direction along a pair of opposed side walls. Gieseke Fig. 24, [0319].  Gieseke further discloses that the feature is configure to provide the filter element a unique feature so that installations of alternating arrangements could be prevented.  Id. at [0241]. Additionally, Gieseke further discloses that such seal type can be safely and securely established and released. Id. at [0241].  It would have been obvious to modify seal support flange 114 and housing seal 116 on Kaufmann’s first sidewalls to be like Gieseke’s wavy sections 806 and 808 
Claim 9 describes the filter element of claim 1. The filter media pack is quadrilateral and the frame is quadrilateral to include a quadrilateral border region. The filter media pack further comprises a quadrilateral filter pack seal sealing between the filter media pack and the quadrilateral border region.
Modified Kaufmann discloses that the filter media pack 120 is quadrilateral and the frame 118 is quadrilateral to include a quadrilateral border region (i.e., the quadrilateral border region of frame 118). Kaufmann Fig. 13. The filter media pack 120 further comprises a quadrilateral filter pack seal 116 seals between the filter media pack 118 and the quadrilateral border region as the seal 116 is covers both the peripheral of inlet face 112 and frame 118. Id. at Fig. 13, [0075]. 
Claim 10 describes the filter element of claim 1. The filter media pack is permanently bonded to the frame.
While modified Kaufmann does not explicitly disclose that its filter media pack 120 is permanently bonded to the frame 118. It would have been obvious that the filter media pack 120 would be permanently bonded to the frame 118 as long as the two elements are not separated from one another after they have been combined. 
Claim 11 describes a filter element. The filter element is for use with an air cleaner housing. The air cleaner housing includes a housing base and a housing lid connected to the housing base. The housing base defines a filter cavity, an inlet opening and an outlet opening. The filter cavity is in fluid series between the inlet opening and the outlet opening. The air cleaner housing includes a side-entry filter install window defined along an open side of the 
The filter element comprises a filter media pack having an inlet end, an outlet end and an outer periphery extending between the inlet end and the outlet end. The inlet end and the outlet end is separated along a central axis. The filter element a frame supporting the filter media pack. The frame includes a pivot projection and a clamp projection in spaced apart relationship. The pivot projection and the clamp projection projects outwardly away from the outer periphery. The filter element comprises a housing seal supported by the frame surrounding the central axis. The clamp projection defines a non-linear bearing surface extending in a direction transverse to the central axis. The nonlinear bearing surface is arranged relative to the pivot projection to cooperate for receiving forces in an axial direction of the central axis. The non-linear bearing surface comprises a centering notch formed centrally and facing toward one of the inlet end and the outlet end. The centering notch projects away from the housing seal. 
The filter element is configured for installation within the filter cavity. The pivot projection is configured to be inserted in the pivot receptacle of the housing base. The non-linear bearing surface of the clamp projection is arranged and positioned to axially engage the clamping cam surface for axially compressing the housing seal against the housing seal seat. The non-linear bearing surface lies in a plane with the non-linear bearing surface defining the undulation in the plane. 
Claim 11 is directed to a filter element comprising, inter alia, a filter media pack, a frame and a housing seal. The limitation of the air cleaner housing and its detailed structures as recited in claim 11 fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  MPEP 2114(II). Therefore, the limitation of the air cleaner housing is not a positively recited feature of claim 11. MPEP 2115. 
Kaufmann discloses a filter element (i.e., filter 100). Kaufmann Fig. 12, [0073]. The filter element 100 comprises a filter media pack (i.e., filter body 120) having an inlet end (i.e., inflow surfaced 110), an outlet end (i.e., outflow surface 112) and an outer periphery (i.e., the outer edge of filter body 120) extending between the inlet end 110 and the outlet end 112. Id. at Fig. 12, [0077]. The inlet end 110 and the outlet end 112 are separated along a central axis (i.e., the dash line X). Id. The filter element 100 comprises a frame (i.e., filter cartridge frame 118) supporting the filter media pack 120. Id. at Fig. 12, [0077]. The frame 118 comprises a clamp projection (i.e., grip 138). Id. at Fig. 13, [0075] and [0085]. The clamp projection 138 projects outwardly away from the outer periphery of filter media 120. Id. at Fig. 12. The filter element 100 also comprises a housing seal (i.e., seal 116) supported by the frame 118 surrounding the central axis X. Id. at Fig. 13, [0075]. 
Kaufmann discloses that the clamp projection 138 defines a non-linear bearing surface extending in a direction transverse to the central axis. Id. at Fig. 12. Kaufmann also discloses that the filter element 100 is configured for installation within a filter cavity (i.e., the cavity inside filter housing 12). Id. at Fig. 1, [0073]. The non-linear bearing surface of the clamp projection is arranged and positioned to axially engage the clamping cam surface for axially compressing the housing seal 116 against the housing seal seat. Id. at [0085]. It is noted here that although the 

    PNG
    media_image3.png
    699
    629
    media_image3.png
    Greyscale

Kaufmann does not disclose that the frame includes a pivot projection.  Kaufmann also does not disclose that the non-linear bearing surface of the clamp projection 138 comprises a 
In the analogous art of air cleaners, Widerski discloses a pivot projection 415 that is in space apart relationship with a clamp projection 440. Widerski Fig. 28, [0161]. Widerski discloses that the pivot projection 415 together with a complementary part 414 located in a filter housing 402 facilitates the cartridge into sealed position. Id. It would have been obvious to include Wideski’s pivot projection 415 and the complementary part 414 on Kaufmann’s bottom portion of the filter media pack 120 and Kaufmann’s filter housing 12 to facilitate Kaufmann’s filter 100 into sealed position. With this modification, Kaufmann’s frame 118 would include the clamp projection 138 and Widerski’s pivot projection 415. The clamp projection 138 and Widerski’s pivot projection 415 would be in spaced apart relationship and projecting from the frame. The nonlinear bearing surface of the clamp projection 138 would be arranged relative to the pivot projection 415 to cooperate for receiving forces in an axial direction of the central axis as the filter inserted into the sealed position. Id. at [0085]. The pivot projection 415 is configured to be inserted in the pivot receptacle of the housing base (Widerski’s part 414 on Kaufmann’s housing base).



    PNG
    media_image4.png
    829
    614
    media_image4.png
    Greyscale

As for the limitation of that the non-linear bearing surface of the clamp projection 138 comprises a centering notch formed centrally and facing toward one of the inlet end and the outlet end and that the centering notch projects away from the housing seal, in the analogous art of handles, Genth discloses a handle 12 (i.e., clamp projection) with a curved free edge 20 or 21. Genth Figs. 5–6, p. 2, ll. 3–9. It would have been obvious for Kaufmann’s clamp projection 135 to have a curved edge similar to Genth’s Fig. 6 as such design is known in the handle art as being suitable for a clamp projection. With this modification, the non-linear bearing surface would be mapped to the curved edge on the top plate of Kaufmann’s clamp projection 138, which lies in a 


    PNG
    media_image5.png
    198
    547
    media_image5.png
    Greyscale

Claim 12 describes the filter element of claim 1. The clamp projection and the pivot projection are located on opposite sides of the frame.
Modified Kaufmann discloses that the clamp projection 138 and the pivot projection (i.e., Widerski’s projecting arrangement 415) are located on opposite sides of the frame 118, i.e., with the clamp projection 138 located at the top of the filter element and the pivot projection located at the bottom.
Claim 13 describes a filter element for use with an air cleaner housing. The air cleaner housing includes a housing base and a housing lid connected to the housing base. The housing base defines a filter cavity, an inlet opening and an outlet opening.  The filter cavity is in fluid series between the inlet opening and the outlet opening. The air cleaner housing comprises a side-entry filter install window defined along an open side of the housing base that opens to the filter cavity. The housing lid is openable and closeable over the inlet opening. The housing base comprises a housing sealing seat and a pivot receptacle. The pivot receptacle is along a closed 
The filter element comprises a filter media pack having an inlet end, an outlet end and an outer periphery extending between the inlet end and the outlet end. The inlet end and the outlet end are separated along a central axis. The filter element comprises a frame supporting the filter media pack. The frame includes a pivot projection and a clamp projection in spaced apart relationship. The pivot projection and the clamp projection project outwardly away from the outer periphery. The filter element comprises a housing seal supported by the frame surrounding the central axis. The clamp projection defines a non-linear bearing surface extending in a direction transverse to the central axis. The nonlinear bearing surface is arranged relative to the pivot projection to cooperate for receiving forces in an axial direction of the central axis. The clamp projection comprises a block member defining an undercut to provide a handle structure configured for grasping. 
The filter element is configured for installation within the filter cavity. The pivot projection is configured to be inserted in the pivot receptacle of the housing base. The non-linear bearing surface of the clamp projection is arranged and positioned to axially engage the clamping cam surface for axially compressing the housing seal against the housing seal seat. The non-linear bearing surface lies in a plane with the non-linear bearing surface defining the undulation in the plane.
Claim 13 is directed to a filter element comprising, inter alia, a filter media pack, a frame, and a housing seal. The limitation of the air cleaner housing and its detailed structures as recited in claim 13 fails to patentably distinguish over the prior art because it describes the intended use 
Kaufmann discloses a filter element (i.e., filter 100). Kaufmann Fig. 12, [0073]. The filter element 100 comprises a filter media pack (i.e., filter body 120) having an inlet end (i.e., inflow surfaced 110), an outlet end (i.e., outflow surface 112) and an outer periphery (i.e., the outer edge of filter body 120) extending between the inlet end 110 and the outlet end 112. Id. at Fig. 12, [0077]. The inlet end 110 and the outlet end 112 are separated along a central axis (i.e., the dash line X). Id. The filter element 100 comprises a frame (i.e., filter cartridge frame 118) supporting the filter media pack 120. Id. at Fig. 12, [0077]. The frame 118 comprises a clamp projection (i.e., grip 138). Id. at Fig. 13, [0075] and [0085]. The clamp projection 138 projects outwardly away from the outer periphery of filter media 120. Id. at Fig. 12. The filter element 100 also comprises a housing seal (i.e., seal 116) supported by the frame 118 surrounding the central axis X. Id. at Fig. 13, [0075]. 
Kaufmann discloses that the clamp projection 138 defines a non-linear bearing surface extending in a direction transverse to the central axis. Id. at Fig. 12. Kaufmann discloses that the clamp projection 138 comprises a block member defining an undercut to provide a handle structure configured for grasping. Id. at Fig. 12. 
Kaufmann also discloses that the filter element 100 is configured for installation within a filter cavity (i.e., the cavity inside filter housing 12). Id. at Fig. 1, [0073]. The non-linear bearing surface of the clamp projection is arranged and positioned to axially engage the clamping cam surface for axially compressing the housing seal 116 against the housing seal seat. Id. at [0085]. It is noted here that although the limitations in this paragraph is mapped, those limitations does 

    PNG
    media_image7.png
    705
    679
    media_image7.png
    Greyscale


    PNG
    media_image3.png
    699
    629
    media_image3.png
    Greyscale

Kaufmann does not disclose that the frame includes a pivot projection. Kaufmann also does not disclose that the nonlinear bearing surface of the clamp projection 138 is arranged relative to the pivot projection to cooperate for receiving forces in an axial direction of the 
In the analogous art of air cleaners, Widerski discloses a pivot projection 415 that is in space apart relationship with a clamp projection 440. Widerski Fig. 28, [0161]. Widerski discloses that the pivot projection 415 together with a complementary part 414 located in a filter housing 402 facilitates the cartridge into sealed position. Id. It would have been obvious to include Wideski’s pivot projection 415 and the complementary part 414 on Kaufmann’s bottom portion of the filter media pack 120 and Kaufmann’s filter housing 12 to facilitate Kaufmann’s filter 100 into sealed position. With this modification, Kaufmann’s frame 118 would include the clamp projection 138 and Widerski’s pivot projection 415. The clamp projection 138 and Widerski’s pivot projection 415 would be in spaced apart relationship and projecting from the frame. The nonlinear bearing surface of the clamp projection 138 would be arranged relative to the pivot projection 415 to cooperate for receiving forces in an axial direction of the central axis as the filter inserted into the sealed position. Id. at [0085]. The pivot projection 415 is configured to be inserted in the pivot receptacle of the housing base (Widerski’s part 414 on Kaufmann’s housing base).


    PNG
    media_image4.png
    829
    614
    media_image4.png
    Greyscale

Additionally, in the analogous art of handles, Genth discloses a handle 12 (i.e., clamp projection) with a curved free edge 20 or 21. Genth Figs. 5–6, p. 2, ll. 3–9. It would have been obvious for Kaufmann’s clamp projection 135 to have a curved edge similar to Genth’s Fig. 6 as such design is known in the handle art as being suitable for a clamp projection. With this modification, the non-linear bearing surface would be mapped to the curved edge on the top plate of Kaufmann’s clamp projection 138, which lies in a plane (i.e., the top late of the Kaufmann’s clamp projection 138 is flat, which could be interpreted as a plane). The curved edge also defines the undulation in the plane. 


    PNG
    media_image5.png
    198
    547
    media_image5.png
    Greyscale

Claim 14 describes a filter element for use with an air cleaner housing. The air cleaner housing includes a housing base and a housing lid connected to the housing base. The housing base defines a filter cavity, an inlet opening and an outlet opening.  The filter cavity is in fluid series between the inlet opening and the outlet opening. The air cleaner housing comprises a side-entry filter install window defined along an open side of the housing base that opens to the filter cavity. The housing lid is openable and closeable over the inlet opening. The housing base comprises a housing sealing seat and a pivot receptacle. The pivot receptacle is along a closed side of the housing based opposite the open side. The housing seal seats along the filter cavity and surrounds the central axis when the filter element is installed in the housing base.  The housing lid defines a clamping cam surface arranged opposite the pivot receptacle. 
The filter element comprises a filter media pack having an inlet end, an outlet end and an outer periphery extending between the inlet end and the outlet end. The inlet end and the outlet end are separated along a central axis. The filter element comprises a frame supporting the filter media pack. The frame includes a pivot projection and a clamp projection in spaced apart relationship. The pivot projection and the clamp projection projects outwardly away from the outer periphery. The filter element comprises a housing seal supported by the frame surrounding the central axis. The clamp projection defines a non-linear bearing surface extending in a 
The filter element is configured for installation within the filter cavity. The pivot projection is configured to be inserted in the pivot receptacle of the housing base. The non-linear bearing surface of the clamp projection is arranged and positioned to axially engage the clamping cam surface for axially compressing the housing seal against the housing seal seat. The non-linear bearing surface lies in a plane with the non-linear bearing surface defining the undulation in the plane. 
Claim 14 is directed to a filter element comprising, inter alia, a filter media pack, a frame, and a housing seal. The limitation of the air cleaner housing and its detailed structures as recited in claim 14 fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  MPEP 2114(II). Therefore, the limitation of the air cleaner housing is not a positively recited feature of claim 14. MPEP 2115. 
Kaufmann discloses a filter element (i.e., filter 100). Kaufmann Fig. 12, [0073]. The filter element 100 comprises a filter media pack (i.e., filter body 120) having an inlet end (i.e., inflow surfaced 110), an outlet end (i.e., outflow surface 112) and an outer periphery (i.e., the outer edge of filter body 120) extending between the inlet end 110 and the outlet end 112. Id. at Fig. 12, [0077]. The inlet end 110 and the outlet end 112 are separated along a central axis (i.e., the dash line X). Id. The filter element 100 comprises a frame (i.e., filter cartridge frame 118) supporting the filter media pack 120. Id. at Fig. 12, [0077]. The frame 118 comprises a clamp Id. at Fig. 13, [0075] and [0085]. The clamp projection 138 projects outwardly away from the outer periphery of filter media 120. Id. at Fig. 12. The filter element 100 also comprises a housing seal (i.e., seal 116) supported by the frame 118 surrounding the central axis X. Id. at Fig. 13, [0075]. 
Kaufmann also discloses that the clamp projection 138 defines a non-linear bearing surface extending in a direction transverse to the central axis. Id. at Fig. 12. The clamp projection 138 comprises a block member defining a central recess configured for receiving a center camming projection. The clamp projection 138 also comprises a first and second wings on opposed sides defining portions of the nonlinear bearing surface. Id. at Figs. 4 and 14, [0085]. 

    PNG
    media_image8.png
    684
    629
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    657
    641
    media_image9.png
    Greyscale

Kaufmann also discloses that the filter element 100 is configured for installation within a filter cavity (i.e., the cavity inside filter housing 12). Id. at Fig. 1, [0073]. The non-linear bearing surface of the clamp projection is arranged and positioned to axially engage the clamping cam surface for axially compressing the housing seal 116 against the housing seal seat. Id. at [0085]. It is noted here that although the limitations in this paragraph is mapped, those limitations does 

    PNG
    media_image3.png
    699
    629
    media_image3.png
    Greyscale

Kaufmann does not disclose that the frame includes a pivot projection.  
In the analogous art of air cleaners, Widerski discloses a pivot projection 415 that is in space apart relationship with a clamp projection 440. Widerski Fig. 28, [0161]. Widerski discloses that the pivot projection 415 together with a complementary part 414 located in a filter housing 402 facilitates the cartridge into sealed position. Id. It would have been obvious to include Wideski’s pivot projection 415 and the complementary part 414 on Kaufmann’s bottom portion of the filter media pack 120 and Kaufmann’s filter housing 12 to facilitate Kaufmann’s filter 100 into sealed position. With this modification, Kaufmann’s frame 118 would include the clamp projection 138 and Widerski’s pivot projection 415. The clamp projection 138 and Widerski’s pivot projection 415 would be in spaced apart relationship and projecting from the frame. The nonlinear bearing surface of the clamp projection 138 would be arranged relative to the pivot projection 415 to cooperate for receiving forces in an axial direction of the central axis as the filter inserted into the sealed position. Id. at [0085]. The pivot projection 415 is configured to be inserted in the pivot receptacle of the housing base (Widerski’s part 414 on Kaufmann’s housing base).


    PNG
    media_image4.png
    829
    614
    media_image4.png
    Greyscale

Kaufmann also does not disclose that the non-linear bearing surface lies in a plane with the non-linear bearing surface defining the undulation in the plane. 
In the analogous art of handles, Genth discloses a handle 12 (i.e., clamp projection) with a curved free edge 20 or 21. Genth Figs. 5–6, p. 2, ll. 3–9. It would have been obvious for Kaufmann’s clamp projection 135 to have a curved edge similar to Genth’s Fig. 6 as such design is known in the handle art as being suitable for a clamp projection. With this modification, the non-linear bearing surface would be mapped to the curved edge on the top plate of Kaufmann’s clamp projection 138, which lies in a plane (i.e., the top late of the Kaufmann’s clamp projection 


    PNG
    media_image5.png
    198
    547
    media_image5.png
    Greyscale

Claim 15 describes the filter element of claim 14.  The non-linear bearing surface extends continuously through the recess and first and second wings.
Kaufmann disclose that the non-linear bearing surface of clamp projection 138 extends continuously through the recess and the first and second wings. Kaufmann Figs. 4 and 14. 
Claim 16 describes the filter element of claim 14. The frame defines a peripheral sidewall surrounding the filter media pack. The block member defines an outer plate portion spaced from the sidewall and connecting plate portions extending radially and connecting between the outer plate portion and the peripheral sidewall. The outer plate portion defines the non-linear bearing surface and defines a centering notch formed centrally and facing toward one of the inlet end and the outlet end, and projecting away from the housing seal to provide the central recess. 
Kaufmann discloses the frame 118 defines a peripheral sidewall surrounding the filter media pack 120. Kaufmann Fig. 12, [0077]. The block member defines an outer plate portion (i.e., the portion of grip 138 above the dash line A-A’) spaced from the sidewall and connecting plate portions extending radially and connecting between the outer plate and the peripheral Id. at annotated Fig. The outer plate portion defines the non-linear bearing surface and defines a centering notch formed centrally and facing toward the inlet end 110, and projecting away from the housing seal 116 to provide the central recess. Id. at annotated Fig. It is noted here that the annotated Fig. are a close up of the grip 138 of Fig. 12. Kaufmann. 

    PNG
    media_image10.png
    491
    696
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    491
    697
    media_image11.png
    Greyscale

Claim 17 describes that the filter element of claim 1. The frame is a plastic member. The housing seal is a compressible elastomeric material for forming an axial seal. The filter media pack is at least one of a fluted construction and a pleated construction to provide a direct inline flow filter in the direction of the central axis. 
Kaufmann discloses that the housing seal 116 is an axial seal made of a compressible elastomeric material. Kaufmann Fig. 13, [0045]. Kaufmann also discloses that its filter media pack is a pleated construction (i.e., zigzag-shaped) that provides a direct inline flow filter in the direction of the central axis X. Id. at Figs. 14–15, [0094].  
Kaufmann does not disclose that the frame is a plastic member. 
In the analogous art of air filter device, Widerski discloses that the frame (i.e., perimeter rim 260) is made as a plastic piece. Widerski Fig. 10, [0153]. It would have been obvious for 
Claim 18 describes a filter element for use with an air cleaner housing. The air cleaner housing includes a housing base and a housing lid connected to the housing base. The housing base defines a filter cavity, an inlet opening and an outlet opening. The filter cavity is in fluid series between the inlet opening and the outlet opening. The air cleaner housing includes a side-entry filter install window defined along an open side of the housing base that opens to the filter cavity. The housing lid is openable and closeable over the inlet opening. The housing base comprises a housing sealing seat and a pivot receptacle. The pivot receptacle is along a closed side of the housing based opposite the open side. The housing seal seats along the filter cavity and surrounding the central axis when the filter element is installed in the housing base. The housing lid defines a clamping cam surface arranged opposite the pivot receptacle. 
The filter element comprises a filter media pack having an inlet end, an outlet end and an outer periphery extending between the inlet end and the outlet end. The inlet end and the outlet end are separated along a central axis. The filter element comprises a frame supporting the filter media pack. The frame includes a pivot projection and a clamp projection in spaced apart relationship. The pivot projection and the clamp projection project outwardly away from the outer periphery. The filter element comprises a housing seal supported by the frame surrounding the central axis. The clamp projection defines a non-linear bearing surface extending in a direction transverse to the central axis. The nonlinear bearing surface is arranged relative to the pivot projection to cooperate for receiving forces in an axial direction of the central axis. The non-linear bearing surface is chevron shaped. 
The filter element is configured for installation within the filter cavity. The pivot projection is configured to be inserted in the pivot receptacle of the housing base. The non-linear bearing surface of the clamp projection is arranged and positioned to axially engage the clamping cam surface for axially compressing the housing seal against the housing seal seat. The non-linear bearing surface lies in a plane with the non-linear bearing surface defining the undulation in the plane. 
Claim 18 is directed to a filter element comprising, inter alia, a filter media pack, a frame, and a housing seal. The limitation of the air cleaner housing and its detailed structures as recited in claim 18 fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  MPEP 2114(II). Therefore, the limitation of the air cleaner housing is not a positively recited feature of claim 18. MPEP 2115. 
Kaufmann discloses a filter element (i.e., filter 100). Kaufmann Fig. 12, [0073]. The filter element 100 comprises a filter media pack (i.e., filter body 120) having an inlet end (i.e., inflow surfaced 110), an outlet end (i.e., outflow surface 112) and an outer periphery (i.e., the outer edge of filter body 120) extending between the inlet end 110 and the outlet end 112. Id. at Fig. 12, [0077]. The inlet end 110 and the outlet end 112 are separated along a central axis (i.e., the dash line X). Id. The filter element 100 comprises a frame (i.e., filter cartridge frame 118) supporting the filter media pack 120. Id. at Fig. 12, [0077]. The frame 118 comprises a clamp projection (i.e., grip 138). Id. at Fig. 13, [0075] and [0085]. The clamp projection 138 projects outwardly away from the outer periphery of filter media 120. Id. at Fig. 12. The filter element 100 also comprises a housing seal (i.e., seal 116) supported by the frame 118 surrounding the central axis X. Id.
Kaufmann discloses that the clamp projection 138 defines a non-linear bearing surface extending in a direction transverse to the central axis. Id. at Fig. 12. Kaufmann also discloses that the filter element 100 is configured for installation within a filter cavity (i.e., the cavity inside filter housing 12). Id. at Fig. 1, [0073]. The non-linear bearing surface of the clamp projection is arranged and positioned to axially engage the clamping cam surface for axially compressing the housing seal 116 against the housing seal seat. Id. at [0085]. It is noted here that although the limitations in this paragraph is mapped, those limitations do not recite any positively recited elements and therefore does not impart patentability to the claims. 

    PNG
    media_image3.png
    699
    629
    media_image3.png
    Greyscale

Kaufmann does not disclose that the frame includes a pivot projection.  Kaufmann also does not disclose that the non-linear bearing surface of the clamp projection 138 is chevron shaped. Kaufmann further does not disclose that the non-linear bearing surface lies in a plane with the non-linear bearing surface defining the undulation in the plane. 
In the analogous art of air cleaners, Widerski discloses a pivot projection 415 that is in space apart relationship with a clamp projection 440. Widerski Fig. 28, [0161]. Widerski discloses that the pivot projection 415 together with a complementary part 414 located in a filter housing 402 facilitates the cartridge into sealed position. Id. It would have been obvious to include Wideski’s pivot projection 415 and the complementary part 414 on Kaufmann’s bottom portion of the filter media pack 120 and Kaufmann’s filter housing 12 to facilitate Kaufmann’s filter 100 into sealed position. With this modification, Kaufmann’s frame 118 would include the clamp projection 138 and Widerski’s pivot projection 415. The clamp projection 138 and Widerski’s pivot projection 415 would be in spaced apart relationship and projecting from the frame. The nonlinear bearing surface of the clamp projection 138 would be arranged relative to the pivot projection 415 to cooperate for receiving forces in an axial direction of the central axis as the filter inserted into the sealed position. Id. at [0085]. The pivot projection 415 is configured to be inserted in the pivot receptacle of the housing base (Widerski’s part 414 on Kaufmann’s housing base).



    PNG
    media_image4.png
    829
    614
    media_image4.png
    Greyscale

As for the limitations of that the non-linear bearing surface of the clamp projection 138 being chevron shaped and that the non-linear bearing surface lies in a plane with the non-linear bearing surface defining the undulation in the plane, in the analogous art of handles, Genth discloses a handle 12 (i.e., clamp projection) with a curved free edge 20 or 21. Genth Figs. 5–6, p. 2, ll. 3–9. It would have been obvious for Kaufmann’s clamp projection 135 to have a curved edge similar to Genth’s Fig. 6 as such design is known in the handle art as being suitable for a clamp projection. With this modification, the non-linear bearing surface would be mapped to the curved edge on the top plate of Kaufmann’s clamp projection 138, which lies in a plane (i.e., the 


    PNG
    media_image5.png
    198
    547
    media_image5.png
    Greyscale


Claim 19 describes the filter element of claim 1. The filter element is configured for use with an air cleaner housing having a pivot receptacle in a housing base and a clamping cam surface on a pivotable housing lid. The pivot projection is configured and arranged for engagement with the pivot receptacle. The clamp projection is configured and arranged for engagement with the clamping cam surface, such that the filter element is configured for developing axial clamping force along the central axis for axial sealing of the housing seal. The housing seal being an axial seal. 
Modified Kaufmann discloses that the filter element 100 is configured for use with an air cleaner housing 12 having a pivot receptacle (i.e., Widerski’s projection management 414 in Kaufmann’s housing 12 base as modified in claim 1) and a clamping cam surface (as discussed in claim 14) on a housing lid 13. Kaufmann Fig. 4. Kaufmann discloses that the pivot projection (i.e., Widerski’s pivot projection 415 located at the bottom of Kaufmann’s filter element 100 as modified in claim 1) is configured and arranged for engagement with the pivot receptacle 414 at Kaufmann’s housing 12 base. Widerski Fig. 28, [0161]. The clamp projection 138 is configured Id. at Fig. 13, [0082]. The housing seal 116 is an axial seal. Id.  
It is noted here that while Kaufmann dose not explicitly disclose that its cover 13 is pivotable, it would have been obvious for one of ordinary skill in the art to understand that the cover 13 is pivotable because Dewit discloses that a pivotable cover 314 which indicates that pivotable cover is recognized in the air cleaner housing art as being suitable for housing cover. 
Claim 52 describes the filter element of claim 1.  the clamp projection comprises an outer plate portion and a connecting plate portion. The connecting plate portion extending between the outer plate portion and a peripheral sidewall of the frame to offset and connect the outer plate portion to the peripheral sidewall of the frame. The outer plate portion alone defines the non-linear bearing surface such that the undulation is defined into the outer plate portion.
Kaufmann as modified discloses that the clamp projection 138 comprises an outer plate portion (i.e., the top flat plate of clamp projection 138) and a connecting plate portion (i.e., the portion of the clamp projection 138 that connects between the top flat portion and a peripheral side wall of cartridge frame 118 to offset and connect the outer plate portion to the peripheral sidewall of the frame 118. The outer plate (i.e., top flat plate of clamp projection 138) defines the non-linear bearing surface (i.e., similar to the non-linear baring surface 21 of Genth). Additionally, the undulation is defined into the outer plate portion of clamp projection 138. 
Claim 53 
Kaufmann discloses that the connecting plate portion comprises first and second connecting plate portions on opposite sides of the outer plate portion (i.e., top flat plate of clamp projection 138) with the outer plate portion bridging therebetween. Kaufmann Fig. 14. 

    PNG
    media_image12.png
    738
    671
    media_image12.png
    Greyscale

Response to Arguments 
Prior Art Rejections
The applicant requests withdrawal of rejections based on the argument that the examiner has not properly consider structural limitation of the filter element claimed due to the structure configuration imposed thereon due to the housing recited in the preamble. Applicant Rem. dated Jan. 19, 2022 (“Applicant Rem.”) p. 15. The applicant cites MPEP 2112.02 Effect of the Preamble and argues that the examiner overlooked the MPEP section. 
The examiner would like to point out that all the limitation recited in the claims are mapped albeit the fact that the limitation of the air cleaner housing is not a positively recited feature. Therefore, the argument is moot. 
Additionally, the applicant amends the independent claims to recite a further limitation of “the non-linear bearing surface lies in a plane” and that “the non-linear bearing surface defining the undulation in the plane.” The applicant argues that the cited prior would not overcome the amended claim. 
In view of the amendment, the examiner would like to draw Applicant’s attention to the newly cited reference of Genth. The amended claims are rejected under 35 USC 103 as being obvious over Kaufmann in view of Widerski and Genth. Details are provided above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Qianping He/Examiner, Art Unit 1776                 

/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Kaufmann reference is the 56-page foreign reference dated May 6, 2019 disclosed in IDS dated May 6, 2019. The machine translation of the Kaufmann reference is the 13-page Foreign Reference dated Jan. 21, 2021. The examiner relies on the original document for figure interpretation and the machine translation for text interpretation.